 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SAMUEL SALDANA,                                      No. 2:19-CV-0896-MCE-DMC-P
12                         Petitioner,
13               v.                                        ORDER
14    M. SPEARMAN,
15                         Respondent.
16

17                    Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the court is petitioner’s motion for

19   leave to proceed in forma pauperis (ECF No. 4). Petitioner has submitted the affidavit required

20   by 28 U.S.C. § 1915(a) showing that petitioner is unable to prepay fees and costs or give security

21   therefor.

22                    Accordingly, IT IS HEREBY ORDERED that petitioner’s motion for leave to

23   proceed in forma pauperis (ECF No. 4) is granted.

24

25   Dated: July 18, 2019
                                                              ____________________________________
26                                                            DENNIS M. COTA
27                                                            UNITED STATES MAGISTRATE JUDGE

28
                                                          1
